ORDER

PER CURIAM.
Christiane Wibracht (‘Wibracht”) appeals the judgment of the trial court in favor of Jody Wolff (“Wolff’) on her claim of negligent misrepresentation. Wibracht claims the trial court erred in granting judgment in favor of Wolff because there was insufficient evidence to support such a judgment. Wibracht also claims the court erred in awarding Wolff attorneys’ fees and costs pursuant to language contained in a sales contract between the parties.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).